Citation Nr: 0705849	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  98-07 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to both hands and both feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1954 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.


FINDINGS OF FACT

Residuals of frostbite to both hands and both feet are not 
shown to have been present in service, or at any time 
thereafter. 


CONCLUSION OF LAW

The criteria for service connection for residuals of 
frostbite to both hands and both feet have not been met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in July 2002, December 2003, and August 2006 
which asked him to submit certain information, and informed 
him of VA's responsibility concerning obtaining evidence to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 
VA informed the veteran what he needed to substantiate his 
claim on appeal.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case, as the claims were initiated prior to the 
implementation of the VCAA.  However, proper subsequent VA 
process was performed as to the claim.  The Board concludes, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide full notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and VA 
outpatient records have been associated with the claims file.  
The veteran was afforded VA examinations in October 1996 and 
in June 1998; reports of which are of record.  He was offered 
the opportunity to testify, and did so at an RO hearing in 
August 2004.  In addition, the veteran has submitted evidence 
in support of his claim, to include a buddy statement.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  In 
fact, in August 2004, the RO received correspondence from the 
veteran's representative that all relevant evidence in the 
veteran's possession had been submitted. 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  This notice was provided to the 
veteran in an August 2006 letter and a January 2007 letter.  
Thus, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  A disorder may be 
service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999),  
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78  
F.3d 604 (Fed. Cir. 1996). 

The veteran contends that he was exposed to cold weather for 
at least five hours upon his arrival in Germany in January 
1955 without being issued proper winter clothing and 
subsequently during performances as a band member where he 
wore a uniform that offered no protection to his hands or 
feet from his constant exposure to the cold weather.  He 
feels that his present symptoms of cold sensitivity and 
numbness in his hands and feet are related to being exposed 
to cold weather while serving in Germany.

Service medical records (SMRs) reveal that upon enlistment 
examination in March 1954, the veteran's skin was normal and 
it was noted that the veteran had a history of a mild fungus 
infection affecting both hands.  A June 1954 record reflects 
that the veteran had dermatitis of the hands and 
hyperhydrosis of the hands and feet, both existed prior to 
service.  A June 1954 dermatology record reflects an 
impression of dysidrosis, mild, probably due to emotional 
difficulties, long standing.  No external treatment was 
given.  In March 1955, the veteran was seen for complaints of 
constantly cold hands and feet.  The impression was pompholyx 
and the examiner commented that most probably it was a 
psychosomatic condition.  On separation examination in March 
1956, the veteran's skin was evaluated as normal and it was 
noted that the veteran was complaining of ring area, 
dermatitis of the hands and feet.

Although SMRs records show that the veteran sought treatment 
for skin conditions, they were each found to have existed 
prior to service or psychologically related.  Furthermore, 
none of these SMRs reflect complaints, diagnosis, or 
treatment for frostbite injuries to the hands or feet.  
Therefore, because frostbite is not seen in service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  On this 
point, the Board notes that there is no objective evidence of 
any complaints or manifestations of residuals of frostbite to 
the hands and feet until 1996, 40 years after service, when 
the veteran underwent a VA examination.  The Board notes that 
although the veteran states that he saw a doctor within a 
year after service for treatment of frostbite, he has not 
provided any evidence to support such contentions.  Thus, the 
lapse of many years between the veteran's separation from 
service and the first complaints or manifestations of a 
claimed disorder is a factor for consideration that weighs 
heavily against a claim for service connection claim. Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

As for the veteran's statements and testimony as well as a 
May 1998 buddy statement, to the extent that the veteran 
associates his current cold sensitivity and numbness in his 
hands and feet to residuals of frostbite incurred in service, 
the determinative issue involves a question of a medical 
diagnosis or of medical causation, and competent medical 
evidence is required to substantiate the claim. The veteran 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or on medical relationship, and 
consequently his statements and testimony to the extent that 
he associates his current symptoms to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Although the veteran is competent to describe 
his symptoms, it does not necessarily follow that there is a 
relationship between the symptoms described by the veteran 
and any current disabilities, medical evidence is required to 
demonstrate such a relationship.  See Espiritu v. Derwinski, 
2  Vet.App. 492, 494 (1992).  

During the October 1996 VA examination, the veteran 
complained of continued difficulty with his hands and feet, 
especially in the autumn and winter months.  On examination, 
his fingers and toes showed mild pallor or whitening and his 
fingers and toes were cold to touch in a warm room.  The 
diagnosis was changes of temperature both fingers and toes, 
with a question as whether this was a result of frost bite.  

A February 1998 VA outpatient record reflects that the 
veteran presented for continued care or painful foot 
condition.  The veteran stated that he suffered frostbite 
while in service, but it was never documented. The VA 
podiatrist noted that the veteran's primary medical history 
was non-insulin dependent diabetes mellitus.  On examination, 
sensorium of the feet were normal, capillary filling time was 
delayed bilaterally, interspaces were clear bilaterally, no 
symptomatic orthopedic deformities, and no plantar scaling 
bilaterally.  The assessment was possible small blood vessel 
disease of the digits.  The veteran chose to defer future 
treatment.  

In June 1998, the veteran underwent a VA cold injury 
examination in which the examiner noted reviewing the 
veteran's claims file and service medical records.  .    The 
veteran claimed that he suffered cold injury to the hands and 
feet in January 1955 and that the company medic told him that 
he had frostbite.  At the time of the acute injury, the 
veteran stated his fingers and toes were purple and the 
dorsum of the hands and feet were slightly off color.  He had 
numbness and tingling in the hands and feet.  He was told to 
take a warm shower to get the circulation back.   The veteran 
stated that four weeks later he went to the medical unit and 
they gave him pills to dilate the capillaries.  Currently, 
the veteran complained of increased cold sensitivity, his 
hands and feet became numb on exposure to the cold and also 
in the winter even with socks and gloves, and he was not able 
to do chores with his hands.  

The examiner reported that the veteran had no amputations or 
tissue loss, no Raynaud's phenomenon, no increased sweating, 
no causalgia, no thickening of the skin, and no sleep 
disturbance.  The dorsums of the hands show patches of 
erythema at the time of examination with some areas of 
pallor.  His hands were cooler than the rest of the body and 
so were the feet up to two inches above the ankles.  The 
veteran was not receiving medical treatment.  He wore lined 
boots from October to April and thermal gloves or ski gloves.  
On physical examination, his skin color was normal, no edema, 
hands and feet felt cool, skin felt moist, texture was soft, 
no ulceration, loss of hair on the dorsum of the feet, no 
evidence of fungus or other infection, his nails were normal, 
his reflexes were normal, no sensory deficit, no weakness or 
atrophy of the muscles, no stiffness of the joints of the 
hands and feet, no swelling or deformity of the joints, no 
evidence of vascular insufficiency, normal blood pressure.  
X-rays showed no radiographic evidence of frostbite in the 
fingers of the right or the left hands or in the feet.  Nerve 
conduction study revealed bilateral carpel tunnel syndrome, 
but no evidence of other peripheral neuropathy.  The 
diagnoses included cold injury both hand and feet by history, 
bilateral carpel tunnel syndrome, diabetes, and glaucoma.  
The VA examiner did not report any nexus between the 
veteran's current hand and foot complaints, or the newly 
diagnosed bilateral carpel tunnel syndrome and any event in 
service.   

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the record presents no 
basis for a grant of service connection for residuals of 
frostbite to both hands and both feet.  

The service medical records are negative for complaints, 
diagnosis, or treatment for frostbite injuries to the hands 
or feet.  Thereafter there is no evidence of any complaints 
or manifestations of residuals of frostbite to the hands and 
the feet for many years.  Although the veteran was diagnosed 
with bilateral carpal tunnel syndrome during the June 1998 VA 
examination, the examiner never opined or even suggested that 
there was any relationship between this condition and any 
event in service, to include frostbite.  

The Board points out that the inclusion of the veteran's 
history of frostbite in service in the VA examination reports 
does not constitute an opinion establishing a nexus to 
service.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence. LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Similarly, the fact that the June 1998 
examiner noted in the diagnosis that the veteran had cold 
injury to both hands and feet by history, that is by history 
provided by the veteran rather than by service medical 
records, is not competent medical evidence in support of  the 
claim.
Therefore, to the extent any evidence of record may be argued 
to provide a nexus opinion, such opinion, based as it is on a 
history from the veteran that is not supported by the 
evidence of record, would have little probative value.

Moreover, the record does not indicate that the veteran has 
actually been diagnosed with any current residual disability 
from the claimed frostbite of the hands and feet.  
Entitlement to service connection requires a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).   VA examination in June 1998 revealed that there was 
no radiographic evidence of frostbite of the feet and hands 
and that nerve conduction studies revealed bilateral carpal 
tunnel syndrome.  The examiner did not diagnosis the veteran 
of having current residuals of frostbite.  Rather, he 
diagnosed the veteran as having a history of cold injury of 
the hands and feet.  Where there is no competent and 
persuasive evidence of the claimed disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in connection with the claim.  
However, as there is no competent and persuasive evidence to 
support the claim for service connection for residuals of 
frostbite to both hands and both feet, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of frostbite to both hands 
and both feet is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


